       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36   Desc Main
                                                  Document     Page 1 of 7

                                   THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

IN RE:                                                       §
                                                             §
DAVID DARNELL BRITT                                          §     CASE NO. 19-42383-R
XXX-XX-1071                                                  §
506 COLGATE DRIVE                                            §     CHAPTER 13
ALLEN, TX 75013                                              §
                                                             §
PANDORA HENDERSON BRITT                                      §
XXX-XX-1267                                                  §
                                                             §
DEBTORS                                                      §


           TRUSTEE’S REPORT FOR CONFIRMATION AND WITNESS AND EXHIBIT LIST

                                  TRUSTEE’S REPORT FOR CONFIRMATION

Attorney for Debtors: RUBIN & ASSOCIATES, PC                            Trustee: CAREY D. EBERT
Plan filed on: November 26, 2019
Confirmation Hearing: January 08, 2020
Applicable Committment Period: 60
I. Budget Information
   A. Monthly income:
      Debtor                                                                  $         0.00
      Joint Debtor                                                            $         0.00
      Other                                                                   $     3,691.19
      Total                                                                   $     3,691.19
      Expenses                                                                $     6,137.00
      Difference                                                              $    (2,445.81)

    B. Monthly plan payments                                                               *




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36   Desc Main
                                                  Document     Page 2 of 7


                  $300.00       for 2 months =                       $         600.00
                $2,275.00       for 58 months =                      $     131,950.00
 II. Analysis of Plan
     A. Monthly plan payment                                                                *
     B. Plan duration in months                                                            60
     C. Total to be paid into plan                                            $    132,550.00
     D. Administrative allowance (10% of total to be paid into plan)          $     13,255.00
     E. Net available to creditors                                            $    119,295.00




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36     Desc Main
                                                  Document     Page 3 of 7

The Plan proposes the following treatment of the listed claims:

                                                 Proposed
                                                 Principal                          Monthly
Creditor                                         Amount          Rate Term          Payment           Total

TREATMENT OF SECURED CLAIMS:
Section 3.1 - Post Petition Home Mortgage Claims
ALGONQUIN PROPERTIES LLC                                 $0.00     0.00                $32.00           $0.00
   HOA DUES (Debtor is disbursing agent)

ALLEN ISD                                                $0.00     0.00                    $0.00        $0.00
   PROPERTY TAXES (Debtor is disbursing agent)

CITY OF ALLEN                                            $0.00     0.00                    $0.00        $0.00
   PROPERTY TAXES (Debtor is disbursing agent)

COLLIN COUNTY                                            $0.00     0.00                    $0.00        $0.00
   PROPERTY TAXES (Debtor is disbursing agent)

LOAN CARE                                                $0.00     0.00              $2,471.00          $0.00
   HOMESTEAD (Debtor is disbursing agent)


Section 3.2 - Cure Claims
LOAN CARE                                            $8,900.00     0.00 1-60               $0.00    $8,900.00
   HOMESTEAD - ARREARS

FINANCIAL PACIFIC LEASING                            $9,612.00     0.00                    $0.00    $9,612.00
   2013 DOONAN TRAILER

UNITY ONE FEDERAL CREDIT UNION                       $1,467.00     0.00 1-60               $0.00    $1,467.00
   2011 BMW 535I - ARREARS

WELLS FARGO DEALER SERVICES                          $1,800.00     0.00 1-60               $0.00    $1,800.00
   2018 CHRYSLER PACIFICA - ARREARS

WELLS FARGO EQUIPMENT                               $15,000.00     0.00                    $0.00   $15,000.00
   2017 KENWORTH T880


Section 3.4 - Secured Claims Subject to §506 Bifurcation
BMO HARRIS BANK N.A.                                $45,000.00     5.75              $1,188.60     $51,109.39
   2016 PETERBILT 579

ENGS COMMERCIAL FINANCE                             $23,729.64     7.00               $644.02      $27,692.52
   2013 PETERBILT 386

ENGS COMMERCIAL FINANCE                               $681.00      0.00                    $0.00     $681.00
   COSTS & FEES PER AO

BMO HARRIS BANK N.A.                                     $0.00     0.00               $675.00           $0.00
   2016 PETERBILT 579 ** AP

ENGS COMMERCIAL FINANCE                                  $0.00     0.00               $391.50           $0.00
   2013 PETERBILT 386 ** AP




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36                   Desc Main
                                                  Document     Page 4 of 7

TOTAL PAID TO SECURED CLAIMS:                                                                                     $ 116,261.91




TREATMENT OF ADMINISTRATIVE EXPENSES, DSO CLAIMS AND OTHER PRIORITY CLAIMS:

Section 4.3 - Attorney Fees:
RUBIN & ASSOCIATES, PC                             $2,780.00      0.00                                  $0.00        $2,780.00
   DEBTOR ATTORNEY


TOTAL PAID TO PRIORITY AND SPECIALLY CLASSIFIED UNSECURED CLAIMS:                                                   $ 2,780.00


TREATMENT OF NONPRIORITY UNSECURED CLAIMS:
Section 6.1 - Executory Contracts and Unexpired Leases
FINANCIAL PACIFIC LEASING                  $0.00     0.00                                                 $0.00        $0.00
   2013 DOONAN TRAILER LEASE (Assume lease)


Section 5.2 - General Unsecured Claims
Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

o 100% + interest
o 100% + interest with no future modifications to treatment under this section
þ Pro Rata Share of all funds remaining after payment of all secured , priority, and specially classified unsecured claims .


Debtor Non Exempt Property                                                                                           $145.00
Trustee Asserted Non Exempt Property                                                                                 $145.00

TOTAL PAID TO PRIORITY, SPECIALLY CLASSIFIED UNSECURED AND SECURED CLAIMS:                                         $119,041.91
AMOUNT AVAILABLE TO UNSECURED CLAIMS:                                                                                  $253.09
PROJECTED DISPOSABLE INCOME AMOUNT UNDER 11 USC §1325(b):                                                                $0.00




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36   Desc Main
                                                  Document     Page 5 of 7


The Trustee objects to confirmation on the following grounds:
• It does not appear that the Debtors will be able to make all payments under the plan as required by 11
  USC §1325(a)(6).
•   The plan violates 11 USC §1325(a)(4) in that it does not pay unsecured creditors the value of what
    they would receive in a case under Chapter 7.
•   The Debtors have failed to amend Schedule B to reflect trucks owned directly by debtor
•   The Debtors have failed to amend Schedule D to reflect truck debt
•   The Debtors have not tendered to the Chapter 13 Trustee the following documents:
    • Statements for each of your depository and investment accounts for the time period that
       includes the date of the filing of the petition.
    • Reports of Receipts and Disbursements for September, 2019 forward.
    • Current declaration regarding status of post-petition obligations. (TXEB Local Form 3015-c)
•   The Debtors liquidation value is not accurate and confirmation order must reflect current
    non-exempt value. (Section 5.3)


                                                WITNESS AND EXHIBIT LIST
The Trustee reserves the right to call as a witness any or all of the following listed persons in relation to
confirmation:

     1.   Carey D. Ebert, Chapter 13 Trustee
     3.   Len L. Nary
     4.   Debtors
     5.   Any witness designated by other party




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36      Desc Main
                                                  Document     Page 6 of 7


The Trustee reserves the right to introduce into evidence any or all of the following:

     1. Copy of the Trustee’s Confirmation Report, Witness and Exhibit List
     2. Copies of any schedules or pleadings as filed herein by the Debtors or any other party
     3. Copies of any Proof of Claim as filed herein by any creditor or other party
     4. Copies of any Chapter 13 Plan and amendments thereof filed herein by the Debtors
     5. Copy of the latest computer printout from the Trustee’s office representing the Chapter 13 Plan
        payments received by the Trustee from the Debtors
     6. If the Debtors are self-employed, the Debtors' monthly operating reports or
        profit and loss statements provided to the Trustee
     7. Copies of the Debtors' prior years’ tax returns as provided to the Trustee
     8. Copy of Required Amendments sheet from the §341 Meeting of Creditors
     9. Copy of any other document produced by the Debtors at the §341 Meeting of Creditors, or
        subsequently produced by the Debtors to the Trustee
    10. Copy of the current issue of the Dallas/Fort Worth Metroplex Apartment Guide and/or copies of
        current reports from www.apartmentratings.com
    11. Reports from news media sources for the DFW Metroplex
    12. Copies of any other exhibits designated by any other party

Copies of these exhibits will be provided by the Trustee upon request by any party.

                                                                Respectfully submitted,

                                                                /s/ Carey D. Ebert
                                                                Carey D. Ebert, TBN 05332500
                                                                Office of the Standing Chapter 13 Trustee
                                                                500 North Central Expressway, Suite 350
                                                                Plano, Texas 75074
                                                                (972) 943-2580




PLA_TrusteeReportConfirmation-New (8/21/2019)
       Case 19-42383             Doc 49         Filed 12/27/19 Entered 12/27/19 11:07:36       Desc Main
                                                  Document     Page 7 of 7


                                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Trustee’s Report for Confirmation
and Witness and Exhibit List has been served upon the following parties in interest on the date set forth
below by either electronic service or mailing a copy of same to them via first class mail.

     DAVID DARNELL BRITT                                       *     RUBIN & ASSOCIATES, PC
     PANDORA HENDERSON BRITT                                         13601 PRESTON ROAD
     506 COLGATE DRIVE                                               SUITE 500E
     ALLEN, TX 75013                                                 DALLAS, TX 75240-4964

     PRA RECEIVABLES MANAGEMENT LLC                                  LINEBARGAR GOGGAN BLAIR & SAMPSON
     PO BOX 41021                                              LLP
     NORFOLK, VA 23541                                               2777 N. STEMMONS FREEWAY SUITE 1000
                                                                     DALLAS, TX 75207

     MARINOSCI & BAXTER                                              BARRETT DAFFIN ET AL
     14643 DALLAS PARKWAY, SUITE 750                                 4004 BELT LINE ROAD
     DALLAS, TX 75254-8884                                           SUITE 100
                                                                     ADDISON, TX 75001

     KANE RUSSELL COLEMAN & LOGAN
     5051 WESTHEIMER ROAD, 10TH FLOOR
     HOUSTON, TX 77056


Dated: December 27, 2019                                      /s/ Carey D. Ebert
                                                              Office of the Standing Chapter 13 Trustee




PLA_TrusteeReportConfirmation-New (8/21/2019)                                                              6
